Opinion issued October 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00804-CV
———————————
In re DENISE mARIE pAVLAT, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator Denise Marie Pavlat filed
a petition for writ of mandamus challenging the trial court’s[*] August 31, 2011 temporary
orders that gave her former husband the exclusive right to designate the
primary residence of their minor children. 
We deny the petition for writ of mandamus.  
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Massengale.




[*]
          The underlying case is In the Interest of M.R.D. and T.W.D.,
Children, Cause No. 40421, in the 300th District Court of Brazoria County,
Texas.  The respondent is the Honorable Jeri
Lee Mills.